Citation Nr: 1506698	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an eating disorder, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claim file was subsequently transferred to the RO in Boston, Massachusetts.

In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than a duty to assist letter to the Veteran, documents contained therein are duplicative of those in the paper claims file.   Other than the Board hearing transcript and the full copy of the ship logs for the USS LaSalle (considered in the September 2014 Supplemental Statement of the Case), documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the paper and Virtual VA claims files.

The issues of entitlement to service connection for PTSD and an eating disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2005, the Board denied service connection for depression.  The Board also addressed obsessive compulsive disorder and bulimia.

2.  The evidence received since the March 2005 Board decision as to the issue of service connection for psychiatric disorder is cumulative in nature and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence has not been received to reopen the claim of service connection for depression (obsessive compulsive disorder or bulimia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2007, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  As will be discussed below, the Veteran has not presented new and material evidence to reopen the claim for service connection of depression, and thus, no opinion is necessary.  

The Board also observes that the undersigned VLJ, at the Veteran's December 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of depression in a December 1999 rating decision; this decision was confirmed and continued in a December 2002 rating decision.  The Veteran appealed, and in March 2005, the Board denied service connection for depression.  The Board also noted that there were diagnoses of obsessive compulsive disorder and bulimia, but none of the medical evidence suggested a relationship to service.  The Board's decision is final.  See 38 U.S.C.A. § 7104(b).

In the March 2005 denial, the Board found that there was no evidence linking the Veteran's depression to service, including as a result of a sexual assault during service.  The Board pointed out that depression was not diagnosed until December 1998, and that none of the medical evidence suggested that his depression or other psychiatric disorder was related to a personal assault or other incident in service; the Board noted that there was no evidence of depression in service or within one year of the Veteran's discharge from service.  The Board also pointed out that there was no evidence of a personal assault in service.  The evidence of record included the claim, lay statements, service treatment records, private treatment records, and  VA treatment records.   

Since the denial of the Veteran's claim in March 2005, the evidence submitted includes additional VA and private treatment records, as well as statements submitted by the Veteran in support of his claim.  VA treatment records show that the Veteran has been diagnosed with and treated for depression.  Statements from the Veteran, as well as VA and private treatment records, show that the Veteran continues to assert that his depression is related to a sexual assault during service.  

The evidence submitted subsequent to the March 2005 Board decision as to the issue of service connection for depression is not new and material.  The Veteran has submitted additional VA and private treatment records, which show treatment for and/or diagnoses of depression.  These records show complaints of suicidal ideation associated with his depression, and that the Veteran has reported that his depression is related to a sexual assault in service.  This is cumulative of the prior claim; the prior decision considered evidence of such treatment and the Veteran's assertions as to a sexual assault in service, but there was no accepted evidence that the Veteran's depression was causally or etiologically related to his service or evidence confirming a personal assault in service.  The additional evidence does not provide any evidence, beyond the Veteran's own statements, that his depression is related to a disease, injury, or event in service.

In sum, the evidence submitted as to the Veteran's depression is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim.   


ORDER

The application to reopen the claim for service connection of depression (obsessive compulsive disorder and bulimia is denied.


REMAND

In this case, the Veteran has not been provided with a VA examination related to his claim for service connection of PTSD.  In this regard, the Board observes that the Veteran asserts that his PTSD is due to a sexual assault in service.  

There is evidence of record indicating that the Veteran has been diagnosed with PTSD.  The Veteran's VA treatment records include a diagnosis of PTSD.  There are VA and private treatment records that indicate that the Veteran reported a sexual trauma during his military service.  However, private treatment records also show treatment for alcohol abuse, substance abuse, and obsessive compulsive disorder; likewise, an August 2007 treatment record from Roger Williams Medical Center indicates that the Veteran denied any abuse.  Additionally, although the Veteran's allegations of in-service sexual abuse are discussed by treating providers as the stressor event which served as the basis for diagnosing PTSD, the Veteran's assertions have not yet been corroborated.  

In this regard, the Board points out that efforts to confirm the alleged stressor event are incomplete.  The Board observes that the Veteran alleged that he was subject to a "Captain's Mast" upon returning to the ship after the alleged assault off the ship in Bahrain.  The RO indicated that it was going to associate with the claims file an October 1985 service personnel record related to a disciplinary matter concerning the Veteran, but no such document is of record; it is unclear whether the RO failed to undertake such action or whether the record is unavailable.  In addition, although a ship log for the USS LaSalle is of record, showing that the ship docked in Bahrain, the log is dated February 1986; the Veteran alleges the attack occurred in fall 1985, and such logs have not been associated with the claims file.  Likewise, the copy of the ship log associated with the claims file is of poor quality.  The RO should undertake to obtain ship logs for the USS LaSalle for October 1985, as well as any other official records which may assist in corroborating the Veteran's assertions.  

Additionally, the Board notes that the RO made no attempt to obtain any other official records, such as unit histories, from the Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), or the National Archives and Records Administration (NARA).  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "'reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Moreover, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

Therefore, a VA psychiatric opinion must be obtained, indicating whether any of the in-service events alleged by the Veteran, including sexual trauma, support the PTSD diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Given that the Veteran claims that his eating disorder is due to his PTSD, the Board finds that a decision on service connection for an eating disorder must be deferred to allow the RO the opportunity to adjudicate the claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record.

2.  Send a summary of the Veteran's alleged stressor event, to include dates, and a copy of his DD Form 214 to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate his alleged stressors.  

3.  Request any additional available service personnel or other official records from NARA, the NPRC, and the Defense Personnel Records Imaging System.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.
 
4.  The Veteran should be afforded a VA examination to determine the presence and etiology of PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD which is caused or aggravated by his service.  The examiner is requested to identify the stressor that serves as the basis for any PTSD diagnosis and note the diagnostic criteria utilized to support the diagnosis under DSM-V. The examiner should also comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any nonservice-connected disabilities.  

A complete rationale should accompany each opinion provided.

5.  After adjudication of the claim for service connection of PTSD, the RO should readjudicate the issue of entitlement to service connection for eating disorders, claimed on a secondary basis. 

6.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


